Case: 18-11119   Date Filed: 01/11/2019   Page: 1 of 6


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11119
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:16-cv-00474-MHT-GMB



MARQUITA MATHEWS,

                                                          Plaintiff-Appellant,

                                versus

WELLS FARGO,

                                                                   Defendant,

WELLS FARGO BANK N.A.,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                           (January 11, 2019)
               Case: 18-11119     Date Filed: 01/11/2019    Page: 2 of 6


Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Marquita Mathews appeals pro se the summary judgment in favor of her

former employer, Wells Fargo Bank N.A., and against her amended complaint that

the bank accelerated her date of resignation to retaliate for her complaint that

supervisors had harassed her because of her race and gender, in violation of Title

VII of the Civil Rights Act of 1964. 42 U.S.C. §§ 2000e-2, 2000e-3. Mathews also

complained about race and gender discrimination, a hostile work environment,

defamation, failure to promote, unequal terms and conditions of employment, and

wrongful termination, but she has abandoned any challenge that she could have

made to the summary judgment against those claims. See Hamilton v. Southland

Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012). Mathews argues that

she established a prima facie case of retaliation and that the district court erred in

its evidentiary rulings and by denying her motion for summary judgment. We

affirm.

      We review de novo a summary judgment. Battle v. Bd. of Regents for the

State of Ga., 468 F.3d 755, 759 (11th Cir. 2006). Summary judgment is appropriate

when there exists no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).




                                           2
               Case: 18-11119     Date Filed: 01/11/2019    Page: 3 of 6


      Title VII prohibits an employer from retaliating against an employee who

has opposed an unlawful employment practice. 42 U.S.C. § 2000e-3(a). If a

plaintiff establishes a prima facie case of retaliation, a rebuttable presumption

arises that the employer has acted unlawfully. See Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010). The employer can rebut

the presumption by providing a legitimate nondiscriminatory reason for its action.

Id. “If it does so, the burden shifts back to the plaintiff to produce evidence that the

employer’s proffered reasons are a pretext for discrimination.” Id.

      Even if we were to presume that Mathews established a prima facie case of

retaliation, she failed to prove that the reason Wells Fargo gave for accelerating her

resignation was pretextual. Mathews alleged that Wells Fargo accelerated her

resignation in retaliation for complaining that supervisors closely monitored her

and blamed her for three shortages in her cash drawer because she was a black

woman. But Wells Fargo established that it accelerated Mathews’ resignation from

14 days to 3 days because of her sequential cash shortages and poor performance.

See id. at 1264. Mathews’ supervisor, Keonte Keith, testified that in May 2015,

Mathews had shortages in her cash drawer totaling $960.01 and noticed that she

was taking longer than expected breaks on those dates, so he asked Arlene

McCants, a service manager, to observe Mathews. And Mathews testified that,

several months before shortages occurred in her cash drawer, she had received a


                                           3
              Case: 18-11119     Date Filed: 01/11/2019   Page: 4 of 6


notice to improve her performance and an informal warning for refusing her

manager’s request to stay late to assist customers.

      As the district court stated when evaluating Mathews’ claim of

discrimination, she “failed to meet her burden” to take the “‘reason [proffered by

Wells Fargo] head on and rebut it.’ Chapman v. AI Transp., 229 F.3d 1012, 1030

(11th Cir. 2000).” Mathews does not challenge the finding of the district court that

she “only presented speculation to support” her “argu[ment] that Wells Fargo

accepted her resignation earlier than she requested to prevent an investigation into

her complaints of race and gender discrimination.” See Cordoba v. Dillard’s, Inc.,

419 F.3d 1169, 1181 (11th Cir. 2005) (quoting from Hedberg v. Ind. Bell Tel. Co.,

47 F.3d 928, 931–32 (7th Cir. 1995), that an “unsupported speculation . . . does not

meet a party’s burden of producing some defense to a summary judgment

motion”). Mathews quotes two statements McCants made during a hearing held by

the Department of Labor that a human resources representative decided to

accelerate Mathews’ resignation and that Mathews reported having “some issues . .

. with Mr. Keith” that McCants agreed to later “follow up with her,” but McCants’s

statements do not establish that Wells Fargo accelerated Mathews’ resignation

because of her race or gender.

      Mathews argues about evidentiary errors related to her claim of race and

gender discrimination, but we need not address those alleged errors because they


                                          4
               Case: 18-11119    Date Filed: 01/11/2019    Page: 5 of 6


would not affect the outcome of her claim. Mathews abandoned any challenge that

she could have made to the summary judgment against her claim of discrimination

“by failing to list or otherwise state it as an issue on appeal.” Hamilton, 680 F.3d at

1318. Mathews does not dispute that she failed to establish a prima facie case of

discrimination. Mathews also fails to explain how any of the alleged evidentiary

errors merit a reversal.

      The district court did not err by denying Mathews’ motion for summary

judgment despite determining that her evidence could be admissible at trial. The

district court ruled that Mathews’ evidence was insufficient “to support her own

motion and to demonstrate that she is entitled to summary judgment on any of her

claims,” and Mathews does not challenge that ruling. See Timson v. Sampson, 518

F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants

liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned

. . . .”). Mathews fails even to explain how her evidence warranted a summary

judgment in her favor.

      Mathews argues that Wells Fargo violated her right to due process and equal

protection in violation of the Fourteenth Amendment by purportedly interfering

with her right to read and sign the transcript of her deposition, but we decline to

consider this argument for the same reason as the district court. The district court

refused to address Mathews’ argument as raised for the first time in opposition to


                                           5
               Case: 18-11119     Date Filed: 01/11/2019    Page: 6 of 6


the motion of Wells Fargo for summary judgment. That decision is consistent with

our precedent holding that “a plaintiff cannot amend [her] complaint through

argument made in [her] brief in opposition to the defendant’s motion for summary

judgment.” Miccosukee Tribe of Indians of Fla. v. United States, 716 F.3d 535, 559

(11th Cir. 2013) (citing Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315

(11th Cir. 2004)). Mathews does not challenge the ruling that her “claim[] [was]

improperly raised . . . for the first time in her summary judgment filings . . . .”

      We AFFIRM the summary judgment in favor of Wells Fargo.




                                           6